Citation Nr: 1534697	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  07-13 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

2.  Entitlement to an effective date earlier than April 16, 2001, for the grant of service connection for coronary artery disease (CAD).  

3.  Entitlement to a higher initial schedular rating for CAD, rated as 30 percent disabling prior to November 9, 2001, rated as 60 percent disabling prior to September 30, 2003, and as 100 percent disabling thereafter.

4.  Entitlement to an effective date earlier than November 9, 2001 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969, to include service in the Republic of Vietnam.  He received the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of service connection for hypertension was last before the Board in September 2010 when the Board remanded the case to the RO for further development.  

The Board notes that the issue of entitlement to special monthly compensation (SMC) based on total service connected disability with additional service-connected disabilities independently ratable as 60 percent or more, was certified to the Board in February 2015.  The RO granted an effective date of November 9, 2001, for SMC in a December 2013 rating decision.   Accordingly, this issue has been granted in full  and is therefore no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315  (2011), however, the Court recognized that VA can separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Here, in April 2009, the RO granted entitlement to individual unemployability effective September 11, 2008.  In December 2013, the RO granted an earlier effective date for TDIU effective November 9, 2001.  The Veteran has not expressed disagreement with this decision.  Given the foregoing, the Board concludes that the TDIU rating claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, hypertension is related to his service-connected PTSD.  

2.  The earliest evidence of a diagnosis of CAD is dated in March 1999.  

3.  The Veteran filed a service connection claim for diabetes mellitus in April 2001 and a claim for service connection for a heart condition as secondary to service-connected diabetes in June 2002.

4.  The Veteran is a Nehmer class member.

5.  From April 16, 2001 to November 8, 2001, the Veteran's service-connected CAD did not manifest by more than one episode of acute congestive heart failure, workload of greater than three METs but not greater than five METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

6.  From November 9, 2001 to September 29, 2003, the Veteran's service-connected CAD did not manifest by chronic congestive heart failure, workload of three METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  Hypertension is proximately caused by his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for an effective date earlier than April 16, 2001, for the grant of service connection for CAD have not been met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110, (West 2014); 38 C.F.R. §§ 3.102, 3.816, 3.400 (2014).

3.  The criteria for a schedular rating in excess of 30 percent from April 16, 2001 to November 8, 2001 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).

4.  The criteria for a schedular rating in excess of 60 percent from November 9, 2001 to September 29, 2003 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2014).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for CAD.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administrative records, and private treatment records have been associated with his claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded appropriate VA examinations.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected CAD, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that his service-connected CAD disability has worsened in severity since the most recent examination in January 2011.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

The Veteran is seeking service connection for hypertension on a secondary basis.  As the Veteran has not suggested, and the record does not indicate that his hypertension began during service, the Board addresses only the secondary service connection argument herein.  

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence establishes that the Veteran has a current diagnosis of hypertension.  See January 2012 VA Examination Report.  The Veteran is service-connected for PTSD.  

The medical and lay evidence of record is at least in relative equipoise in demonstrating that the current hypertension is caused by his service-connected PTSD.  On this question, the medical evidence is not entirely in agreement.  Specifically, a February 2011 VA examiner opined that the Veteran's hypertension is caused by his service-connected PTSD.  In support of his conclusion, the examiner cited medical data and studies that reveal a relationship between PTSD and hypertension.  Moreover, in a May 2006, a VA nurse submitted a letter to support a link between untreated PTSD and hypertension.  The VA examiner and the VA nurse provided understandable and rational bases for their opinions, which relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The Board recognizes that VA physicians, who examined the Veteran in November 2005 and November 2013, ultimately reached conclusions unfavorable to the claim.  As to the weighing of the examiners opinions, the Board can identify no compelling reason to find the unfavorable opinions more probative than the favorable evidence.  Id.  All the opinions of record appear to have equally considered the relevant facts and came to opposite conclusions.  As such, after resolving all reasonable doubt in the Veteran's favor, the nexus element is satisfied.  Gilbert v. Shinseki, 26 Vet. App. 48, 53-54 (2012) (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009), aff'd 749 F.3d 1370 (Fed. Cir. 2014).  Therefore, service connection is warranted.  



III.  Earlier Effective Date 

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

By way of background, the Veteran filed a claim for service connection for diabetes mellitus, type II, due to herbicide exposure on April 16, 2001.  In a January 2002 rating decision, the RO granted service connection for diabetes mellitus, type II effective April 16, 2001.  On June 25, 2002, the Veteran filed a service connection claim for a heart condition as secondary to service-connected diabetes mellitus, type II.  A November 2002 rating decision denied service connection for CAD.  A June 2008 Board decision denied the Veteran's claim for service connection for CAD.  Subsequently, VA recognized a relationship between ischemic heart disease (CAD) and herbicide exposure.  The VA, in September 2011, then determined that entitlement to service connection for CAD was warranted on a presumptive basis due to the Veteran's presumed exposure to herbicides.  The RO assigned an effective date of April 16, 2001, and assigned a 30 percent disability rating prior to November 9, 2001, a 60 percent disability rating prior to September 30, 2003, and a 100 percent disability rating thereafter. 

The Veteran contends that he is entitled to an effective date earlier than April 16, 2001.  He contends that his symptomatology was the same in April 2001 as it was when he was diagnosed with CAD in March 1999.  

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010). Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  Here, the Veteran served in the Republic of Vietnam during the Vietnam War era and has a diagnosis of coronary artery disease.  Accordingly, the Board concludes that the Veteran is a "Nehmer class member" as defined in the law. 

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985 and May 3, 1989; if there was a claim for benefits pending before VA on May 3, 1989; or if a claim was received by VA between May 3, 1989 and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3).  If a class member's claim for disability for the covered herbicide disease was received by VA between May 3, 1989 and the effective date of the applicable liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

Initially, the Board notes that the Veteran submitted a service connection claim for diabetes mellitus in April 2001.  VA treatment records dated in August 1972 show that the Veteran had open heart surgery for a stab wound to the chest that hit his left ventricle and lower lobe of the left lung.  At that time, the remaining of the cursory examination was unremarkable.  Subsequently, an October 1997 radiology report suggested left ventricular enlargement.  VA treatment records reflect a March 1999 diagnosis of CAD status post percutaneous transluminal coronary angioplasty.  

As noted above, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  The Veteran filed his original claim for diabetes mellitus on April 16, 2001, and the medical evidence is clear that the Veteran's CAD arose in March 1999.  Thus, the effective date is April 16, 2001, the date of receipt of the Veteran's claim for service connection for diabetes mellitus, type II, in which medical evidence was received showing a diagnosis for CAD.  There is no evidence in the record received prior to April 16, 2001 that relates to any claimed disabilities that could reasonably be construed as an Agent Orange-related disability affected by Nehmer.  Therefore there is no basis for assigning an effective date for service connection for CAD prior to April 16, 2001.  Consequently, the Veteran's claim for entitlement to an effective date earlier than April 16, 2001, for service connection is denied.  

IV.  Higher Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's coronary artery disease has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005 (arteriosclerotic heart disease (coronary artery disease)).  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

The Veteran suffered heart attacks in December 2001, December 2002, and September 2003.  Typically, following a heart attack, a 100 percent rating is assigned for three months following the myocardial infarction under Diagnostic Code 7006.  38 C.F.R. § 4.104, Diagnostic Code 7006.

Prior to November 9, 2001 

VA treatment records show the Veteran receives ongoing treatment for his heart disease.  Specifically, an April 2001 VA treatment record notes normal left ventricular function, with left atrial and left ventricular enlargement.  A July 2001 VA treatment record notes a three to four month history of increased chest pain during activity accompanied by shortness of breath that is relieved by rest.  

The Veteran was provided a VA examination in August 2001, in connection with his initial claim for service connection.  He reported chest pain twice a week, shortness of breath, and arms cramping; occurring with or without activity.  He reported working as a house painter with no activity limitations.  The examiner recorded a METs level of 9.  An echocardiogram revealed an ejection fraction of greater than 50 percent and concentric left ventricular hypertrophy with diastolic dysfunction.  An electrocardiography revealed left atrial enlargement.  

In light of above, the preponderance of the evidence is against entitlement to a higher rating of 60 percent, prior to November 9, 2001, as more than one episode of acute congestive heart failure in the past year was not indicated, nor does the record reflect a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, which would warrant the assignment of a 60 percent rating.  While there is evidence that the Veteran underwent an angioplasty for CAD-the evidence does not reflect any episodes of congestive heart failure; and the Veteran has not reported experiencing any instances of congestive heart failure during this appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the Veteran's heart disability prior to November 9, 2001. 

November 9, 2001 to September 29, 2003

A November 9, 2001 VA treatment record notes left ventricular dysfunction with an ejection fraction of 50 percent.  A September 2002 echocardiogram revealed an ejection fraction of 40 percent and concentric left ventricular hypertrophy with diastolic dysfunction.  The Veteran was afforded a VA examination in October 2002.  An electrocardiogram revealed left bundle branch block and possible left atrial enlargement.  Moreover, a September 2002 echocardiogram showed an ejection fraction of 40 percent.  

A January 2003 VA treatment note by the Veteran's treating cardiologist, Dr. Taylor, discussed the Veteran's ability to walk three minutes on the treadmill due to leg pain.  Further, Dr. Taylor noted that the Veteran's ability to exercise was limited by dyspnea with moderate exertion as well as angina.  Dr. Taylor opined that the Veteran would not be able to work an eight hour day.  An echocardiogram revealed an ejection fraction of 40 percent with hypokineses of the inferior and anterior walls and left ventricular hypertrophy.  

Based on the evidence of record, the Board finds that a higher rating is not warranted because the Veteran's heart disease is not characterized by chronic heart failure, or; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent prior to September 30, 2003.  Thus, the Veteran's symptomatology as a whole does not more nearly approximate the criteria for a rating in excess of 60 percent for his service-connected heart disability prior to September 30, 2003.

The Board has considered the lay assertions as to the severity of the Veteran's heart disability, but concludes that the medical findings on examination are of greater probative value than the Veteran's allegations.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 60 percent for the Veteran's heart disability from November 9, 2001 to September 29, 2003.

Other Considerations

Due consideration has been given to Fenderson and staged ratings have been assigned accordingly.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected CAD with the established criteria found in the rating schedule.  The Board finds that the Veteran's CAD symptomatology is fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of his CAD that are not addressed by the rating schedule.  In light of the above, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.


ORDER

Service connection for hypertension is granted.  

An effective date of April 16, 2001, for the grant of service connection for coronary artery disease is denied.

Entitlement to a schedular rating in excess of 30 percent from April 16, 2001 to November 8, 2001, for coronary artery disease is denied.

Entitlement to a schedular rating in excess of 60 percent from November 9, 2001 to September 29, 2003, for coronary artery disease is denied.


REMAND

Regarding the claim of entitlement to an effective date earlier than November 9, 2001 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. chapter 35, in September 2012 and October 2012, the Veteran submitted a notice of disagreement.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the NOD filed as to entitlement to effective date earlier than November 9, 2001 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. chapter 35.  The Veteran should additionally be informed that in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the AOJ should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, issuing a SSOC, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


